UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53948 GIGGLES N HUGS, INC. (Exact name of registrant as specified in its charter) Nevada 20-1681362 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1000 N. Green Valley Parkway, Suite 440-484, Henderson, NV (Address of principal executive offices) (Zip Code) (702) 879-8565 (Registrant’s telephone number, including area code) Copies of Communications to: Stoecklein Law Group Emerald Plaza 402 West Broadway Suite 690 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-0556 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes xNo ¨ The number of shares of Common Stock, $0.001 par value, outstanding on May 18, 2011 was 52,055,643 shares. 1 GIGGLES N HUGS, INC. QUARTERLY PERIOD ENDED MARCH 31, 2011 Index to Report on Form 10-Q Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4T. Controls and Procedures 14 PART II - OTHER INFORMATION Item 1. Legal Proceedings 14 Item1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 15 Item 4. (Removed and Reserved) Item 5. Other Information 15 Item 6. Exhibits 15 Signature 16 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Giggles N' Hugs, Inc. (formerly Teacher's Pet, Inc.) (a Development Stage Company) Balance Sheets March 31, December 31, (unaudited) (audited) Assets Current assets: Cash $ $ Total current assets Computer equipment, net of accumulated depreciation of $4,806 and $4,806 as of 03/31/2011 and 12/31/2010, respectively - - Accrued interest receivable - related party - Notes receivable - related party - Total assets $ $ Liabilities and Stockholders' Equity (Deficit) Current liabilities: Accounts payable $ $ Note payable - related party Total current liabilities Stockholders' equity Common stock, $0.001 par value, 1,125,000,000 shares authorized, 52,023,500 and 51,607,500 shares issued and outstanding as of March 31, 2011 and December 31, 2010, respectively Additional paid-in capital Subscription receivable ) - Stock Payable - Deficit accumulated during development stage ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ See Accompanying Notes to Financial Statements. 3 Giggles N' Hugs, Inc. (formerly Teacher's Pet, Inc.) (a Development Stage Company) (unaudited) For the Three Months Ended Inception March 31, (September 17, 2004) to March 31, 2011 Revenue $ - $ $ Cost of sales - - - Gross profit - Expenses: Depreciation expense - General and administrative expenses Total expenses Operating loss ) ) ) Other expenses: Interest income – related party - Interest expense - - (4
